DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Applicant’s election of claims 16-27, 30-32 in the reply filed on 11/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Therefore, claims 15, 28 and 29 are withdrawn from further consideration as being drawn to non-elected subject matter.

The restriction requirement is hereby made FINAL.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-26, 30-32 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gokaraju et al. (US 8,541,383).


Gokaraju teaches that curcuminoids from Curcuma longa (extract of Curcuma longa-used at 1-25 %), moringa oleifera extract (used at 30-70 %) and Murraya koenigii extract (used at 15-45 %) are used together in a dietary (food) formulation, see whole reference, especially abstract, col. 5-6, 9, the examples, and the claims. Note that anyone reads being administered the claimed invention since we all age and as explained in claim 32, aging reads on a disease condition associated with increased levels of AGE products. Thus, the claims read on anyone since WE ALL AGE. Note that menthol was used for the extracts at col. 6, lines 35-end. The compositions are clearly food products or one of many other oral forms such as pellets and as shown in claim 15 of Gokaraju such as candy which could be in a tablet shape. Claim 19 recites every part of a plant known to man so clearly claim 19 is clearly anticipated. Note excipients in Gokaraju, proteins, etc.   


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-27, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gokaraju et al. (US 8,541,383) in view of Siepmann et al.


Gokaraju teaches that curcuminoids from Curcuma longa (extract of Curcuma longa-used at 1-25 %), moringa oleifera extract (used at 30-70 %) and Murraya koenigii extract (used at 15-45 %) are used together in a dietary (food) formulation, see whole reference, especially abstract, col. 5-6, 9, the examples, and the claims. Note that anyone reads being administered the claimed invention since we all age and as explained in claim 32, aging reads on a disease condition associated with increased levels of AGE products. Thus, the claims read on anyone since WE ALL AGE. Note that 

Goraraju teaches that the composition can be in an oral form such as candy which can be in tablet form but it does not teach that the candy is a controlled release tablet having a controlled release polymeric coating. 

It would have been obvious for one having ordinary skill in the art to use a tablet with a controlled release polymeric coating since such coatings were well known at the time the invention was made to be used to cause a delay in the full activation of the composition all at once which is commonly achieved with a controlled release polymeric coating which will protect the tablet in the stomach from acids and the like see Siepmann who teaches that polymer blends are well known in theart to be used for controlled release coating which are commonly used on tablets, see entire reference, especially, the abstract. Siepmann discusses that the advantages to using controlled release coatings are facilitated adjustment of desired drug release patters, storage stability, etc. Note use of the polymer as a controlled release tablet on page 4. Thus, making the use of a controlled release polymeric coating since Siepmann establishes that polymeric coating are rountinely used in controlled release tablet technology for many beneficial reasons. 


In the event it is seen that the above amounts used in Gokaraju for the claimed components was not anticipated (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to use the claimed amounts since they clearly fall within the ranges disclosed by Gokaraju.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655